DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
This action is in response to papers filed 1/27/2022.
Claims 1-4, 11-36 are pending.
Claims 24-36 have been added by amendment.
Newly submitted claims 24-36 directed to an invention that lack unity of invention  from the invention originally claimed for the following reasons: The art of Chee (WO9511995) and Wen[CANCER RESEARCH 60, 2716–2722, May 15, 2000] anticipate the independent claims.  The claims lack a special technical feature over the prior art and unity of invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-36 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant's election with traverse of group 3 in the reply filed on 8/16/2021 is acknowledged.  The traversal is on the ground(s) that the response asserts claims 1, 3-4, 11-14 shares a common technical feature and thus have unity of invention.  This is not found persuasive because while the claims do have a unifying technical feature, the technical feature is not a contribution of over the art of Querfeld (Journal of 
The response continues arguing new claims 17-23 are probes for the method of claim 1.  This argument has been thoroughly reviewed but is not considered persuasive as claim 1 lacks a special technical feature over the art of Querfeld (Journal of Dermatological Science (1999) volume 21, pages 13-22) and Liu (Journal of Nucl Med (2007) volume 48, pages 2028-2036) (as detailed below) and unity of invention.
The response continues arguing new claims 24-27 are  methods of preparing probes for the method of claim 1.  This argument has been thoroughly reviewed but is not considered persuasive as claim 1 lacks a special technical feature over the art of Querfeld (Journal of Dermatological Science (1999) volume 21, pages 13-22) and Liu (Journal of Nucl Med (2007) volume 48, pages 2028-2036) (as detailed below) and unity of invention.
Claims 3-4, 11, 13-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/16/2021.
Claims 1 and 12 are being examined.
The objection to the drawings has been withdrawn in view of the replacement sheets.
The objection to the specification has been withdrawn in view of the amendment to provide SEQ ID NO with nucleic acid sequences.
.
Priority
	The application was filed 12/04/2019 and is a national stage entry of PCT/CN2018/083711 with an international filing date: 04/19/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2019, 6/9/2021, 6/9/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Q Wen[CANCER RESEARCH 60, 2716–2722, May 15, 2000].

The specification and claims do not define what is required of a target sequence.  Thus, the broadest reasonable interpretation is any nucleic acid sequence of any length.
With regards to claim 1, Wen teaches a standard format  tiling array for the  sense and antisense strands of p53 to detect every possible single base mismatch of hybridized DNA (page 2717, 1st column p532 GeneChip Assay).  Thus, Wen teaches 20r more sense and anti-sense probes that are complementary to a target sequence, wherein each sense and anti-sense probe overlap at least one terminal nucleotide.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim(s) 1 is/are rejected under 35 U.S.C. 102a (1) as being anticipated  by Chee (Wo95/11995).
The broadest reasonable interpretation of claim 1 is that it requires 12 sense probe and 2 antisense probes for the capturing of a target nucleic acid in which each sense and anti-sense overlap with the other at least one terminal nucleotide.
The specification and claims do not define what is required of a target sequence.  Thus, the broadest reasonable interpretation is any nucleic acid sequence of any length.
With regards to claim 1, Chee teaches a tiling array with a basic tiling strategy to sequence the sense and anti-sense strand of  four different single stranded DNA proteases target sequences (page 73, protease chip).  
Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen[CANCER RESEARCH 60, 2716–2722, May 15, 2000], Chee (Wo95/11995)and Chou (Nucleic Acids Research, 2004, Vol. 32, No. 12 e99).
. The broadest reasonable interpretation of claim 1 is that it requires 12 sense probe and 2 antisense probes for the capturing of a target nucleic acid in which each sense and anti-sense overlap with the other at least one terminal nucleotide.
The specification and claims do not define what is required of a target sequence.  Thus, the broadest reasonable interpretation is any nucleic acid sequence of any length.
Wen teaches a standard format  tiling array for the  sense and antisense strands of p53 to detect every possible single base mismatch of hybridized DNA (page 2717, 1st column p532 GeneChip Assay).  Thus, Wen teaches 20r more sense and anti-sense probes that are complementary to a target sequence, wherein each sense and anti-sense probe overlap at least one terminal nucleotide.
Chee teaches a tiling array with a basic tiling strategy to sequence the sense and anti-sense strand of  four different single stranded DNA proteases target sequences (page 73, protease chip).  

However, Chou teaches a method of optimizing probe length (title).  Chou teaches analysis of probes for 25mers to 500mer (figure 3).  Chou teaches “To use microarray probes without experimental validation, gene-specific probes 150mer in length are necessary.” (abstract).  Chou teaches, “The experimental results suggest that gene-specific 150mer probes selected by a probe design computer program can minimize signal intensity variation and measurement bias to such an extent that prior experimental screening is not necessary, i.e. the hybridization  properties of 150mer probes are similar to those of long cDNA probes and 150mer probes can be used for gene-specific expression measurements.” (page 7 of 8, 2nd column, 1st paragraph).
Thus, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to include overlapping sense and antisense probes of 150 nucleotides in length as capture probes.  The artisan would be motivated as Chou teaches, “The experimental results suggest that gene-specific 150mer probes selected by a probe design computer program can minimize signal intensity variation and measurement bias to such an extent that prior experimental screening is not necessary, i.e. the hybridization  properties of 150mer probes are similar to those of long cDNA probes and 150mer probes can be used for gene-specific expression measurements.” (page 7 of 8, 2nd column, 1st paragraph).  The artisan would have a reasonable expectation of success as the artisan is merely substituting longer probes to known sequences for shorter probes.  
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Summary
No claims are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634